EXHIBIT 99.5 CGl Windows and Doors Holdings, Inc. and Subsidiary Contents Financial Statements Unaudited Condensed Consolidated Balance Sheets1 Unaudited Condensed Consolidated Statements of Income 2 Unaudited Condensed Consolidated Statements of Cash Flows3 Notes to Unaudited Condensed Consolidated Financial Statements4 CGl Windows and Doors Holdings, Inc. and Subsidiary UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ $ Current maturities of capital lease obligations 38 38 Accounts payable Accrued expenses Accrued warranties Customer deposits Total current liabilities Long-term debt, less current maturities Capital lease obligations, less current maturities 81 96 Total liabilities Stockholders' equity: Common stock; par value $.01 per share; 2,500,000 shares authorized; 3 3 288, 565 shares issued and outstanding at June 30, 2014, and December 31, 2013, respectively Additional paid-in-capital Stock subscription notes receivable ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Unaudited CondensedConsolidated Financial Statements. 1 CGl Windows and Doors Holdings, Inc. and Subsidiary UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share) Six Months Ended June 30, June 30, Net sales $ $ Cost of sales Gross margin Selling, general and administrative expenses Income from operations Interest expense, net Other expense, net 12 12 Net income (loss) $ $ ) See Notes to Unaudited Condensed Consolidated Financial Statements. 2 CGl Windows and Doors Holdings, Inc. and Subsidiary Unaudited Condensed Consolidated Statements of Cash Flows (in thousands, except share data) Six Months Ended June 30, June 30, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss)to net cash provided by operating activities: Depreciation and amortization of property and equipment Amortization of intangible assets and deferred financing costs Paid-in-kind interest on long-term debt - 74 Change in operating assets and liabilities: Accounts receivable ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses ) Accrued warranties ) 48 Customer deposits Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repayments of long-term debt ) ) Repayments under capital lease obligations ) ) Net cash provided by (used in) financing activities ) ) Net increasein cash 24 Cash at beginning of period Cash at end of period $ $ See Notes to Unaudited Condensed Consolidated Financial Statements 3 CGl Windows and Doors Holdings, Inc. and Subsidiary UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands, Except Share Data) Note 1.Basis of Presentation CGI Windows and Doors Holdings, Inc. (the Parent), through its wholly owned subsidiary CGI Windows and Doors, Inc. (CGI), manufactures impact resistant windows and doors that are primarily sold and distributed through dealers to customers located mostly in the southeastern United States and the Caribbean. The Company extends credit terms of generally 30 days to customers. The Parent is a holding company with no other operations. The unaudited condensed consolidated financial statements include the accounts of CGI Windows and Doors Holdings, Inc. and its wholly owned subsidiary, CGI Windows and Doors, Inc. All intercompany accounts and transactions are eliminated in consolidation.The accompanying unaudited interim condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principals ("GAAP") for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulations S-X. Accordingly, they do not include all of the information and footnotes required by U.S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The financial information presented should be read in conjunction with our consolidated financial statements for the fiscal year ended December 31, 2013, included in this Form 8-K/A.The results for the interim period are not necessarily indicative of results to be expected for the year. Significant accounting policies are detailed in the consolidated financial statements for the fiscal year ended December 31, 2013, included in this Form 8-K/A. The Company has evaluated subsequent events for potential recognition and/or disclosure through October 9, 2014, that date the unaudited condensed consolidated financial statements were available. Note 2.Proposed Sale of the Company and Subsequent Event On July 25, 2014, CGI Windows and Doors Holdings, Inc., a Delaware corporation, (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) with PGT, Inc., through its wholly-owned subsidiary PGT Industries, Inc. (collectively, “PGTI”), Hot Ledge Company, a Delaware corporation and wholly-owned subsidiary of PGTI (“Acquisition Sub”), and Cortec Group Fund IV, L.P., solely in its capacity as the representative of the equity holders of the Company (the “Representative”). Pursuant to the terms and conditions of the Merger Agreement, Acquisition Sub will merge with and into the Company, with the Company surviving as a wholly-owned subsidiary of PGTI (the “Merger”). Under the terms of the Merger Agreement, at the effective time of the Merger, all outstanding shares of capital stock of the Company (other than shares as to which dissenters’ rights have been properly exercised) will be cancelled and converted into the right to receive aggregate merger consideration of $111 million in cash, as adjusted with respect working capital, cash, indebtedness and unpaid transaction expenses of the Company as of the closing date of the Merger.Proceeds of the Merger Agreement were additionally used to pay off the Company's outstanding obligation in connection with their Credit Agreement. Upon completion of the Merger Agreement, all outstanding stock options of the Company immediately vested and converted into the right to receive aggregate merger consideration. Note 3.Inventories Inventoriesconsistof thefollowing as of June 30, 2014 and December31,2013: June 30, December 31, Finished goods $ $ 52 Work in process 50 24 Raw materials $ $ Note 4.Depreciation and Amortization Expense The Company recorded of approximately $254and $223 of depreciation expense during the first six months of 2014 and 2013, respectively. The Company recorded amortization expense on its tradename, patents, customer relationships and deferred financing costs of approximately $803 and $938 during the first six months of 2014 and 2013, respectively. Note 5. Product Warranty The Company guarantees its products against defects in materials and/or workmanship for various periods between one and ten years from the date of purchase.A provision for estimated future costs is recorded based on historical experience and for specifically identified warranty exposures.Changes in the Company's warranty liability during the six months ended June 30, 2014 and 2013, were as follows: June 30, June 30, Accrued warranties, beginning balance $ $ Warranty claims paid ) ) Warranty provisions 36 76 Accrued warranties, ending balance $ $ 4
